ON SUGGESTION OF ERROR.
The judgment is one that under the law could not have been rendered by the court except by agreement of the parties and the sureties on the replevin bond. The judgment does not recite that the sureties agreed to it; on the contrary, it recites that it was rendered by agreement of the plaintiff and the defendant. It is true that a motion to quash an execution and vacate the judgment upon which it was issued is a collateral attack on the judgment; nevertheless, such an attack can be made where the judgment is procured by fraud or is void on its face. The judgment here involved was void on its face, because no such judgment could be rendered except as the result of the consent of the parties, including the sureties on the replevin bond.
Where a judgment is either void on its face or void for fraud in its rendition, it may be attacked collaterally in the court rendering it, and such collateral attack may be made at a subsequent term of the court by a proper proceeding. A motion to quash the execution is one such proceeding. Butler v. State, 12 Smedes  M. 470, 1 Mor. St. Cases, 428; Harper v. Barnett, 16 So. 533 (not reported [in state reports]); Meyer Bros. v. Whitehead,62 Miss. 387; Newman v. Taylor, 69 Miss. 670, 13 So. 831; Joiner v. Bank, 71 Miss. 382, 14 So. 464.
Suggestion of error overruled. *Page 369